Citation Nr: 1132874	
Decision Date: 09/07/11    Archive Date: 09/15/11

DOCKET NO.  07-35 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina on behalf of the Indianapolis, Indiana RO.


FINDINGS OF FACT

1.  Bilateral hearing loss for the purpose of VA disability compensation is not currently shown.

2.  Tinnitus is not currently shown.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by active service nor may sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service nor may tinnitus (as an organic disease of the nervous system) be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' (Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits.  In the present appeal, the appellant was provided initial VCAA notice in August 2006, which was prior to the November 2006 adverse decision on appeal.  Therefore, the express requirements set out by the Court in Pelegrini have been satisfied.

VA has fulfilled its duty to notify the appellant in this case.  In the August 2006 letter, the RO informed the claimant of the applicable laws and regulations, the evidence needed to substantiate the claims decided herein, and the responsibilities of each party in obtaining the information and evidence necessary to substantiate the claims.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  Thus, the Board finds that the notice required by the VCAA and implementing regulations was furnished to the claimant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include:  1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service- connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman, supra. With respect to the claims presently on appeal, the Board finds that the appellant is not prejudiced by a decision at this time since these claims are being denied. Therefore, any notice defect, to include disability rating and effective date, is harmless error since no disability rating or effective date will be assigned. Moreover, the appellant was provided with the disability rating and effective date elements in the August 2006 letter.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  The appellant has not argued otherwise.  The appellant's service treatment records are on file, as are all available post-service clinical records specifically identified by the appellant.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2010).  Records show that VA made an inquiry to the Social Security Administration (SSA) in November 2007 for the purpose of determining whether the Veteran was in receipt of SSA benefits.  Records also show that SSA communication was down at that time and the inquiry could not be completed.  While there are no other SSA inquiries on file, there is also no indication from the record either by way of statements from the Veteran or any other evidence suggesting that there are SSA records out there and, even if there are, that they are relevant to this claim.  In short, the Board finds that the evidence of record does not indicate that the Veteran is receiving SSA disability benefits regarding the disabilities on appeal and that there is no reasonable possibility that such records are pertinent to the matters at hand.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  See also Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's "duty to assist is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support the claim."). 

The appellant has also been afforded a VA audiometric evaluation in connection with this claim in October 2006.  38 C.F.R. § 3.159(c) (4) (2010).  The examiner provided the numeric audiometric test results and speech discrimination scores using the Maryland CNC Test, with further comment on the functional effects caused by the appellant's hearing disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  There is also a private audiogram on file dated in June 2006 in graph form.  This audiogram also contains speech discrimination scores, but it is not clear whether the scores were obtained using the Maryland CNC test.  In Savage v. Shinseki, 24 Vet. App. 259 (2010), the Court held that the Board must either seek clarification of a private medical examination report or explain why such clarification is not needed if a private medical examination is unclear or insufficient.  Here, keeping in mind that the private evaluation report is rendered inadequate for rating purposes if the word discrimination scores are not considered, affording the benefit of the doubt, the Board will assume that the word discrimination scores were obtained using the Maryland CNC test.  38 C.F.R. §§  3.102; 4.85(a).  Thus, the Board finds that the above-noted examination reports are adequate for rating purposes.  See also Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or medical opinion has been met.  38 C.F.R. § 3.159(c)(4) (2010).

Under these circumstances, the Board finds that VA has fulfilled its duty to notify and assist the appellant in the claim on appeal presently being decided and that adjudication of the claim at this juncture, without directing or accomplishing any additional notification and/or development action, poses no risk of prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready to be considered on the merits.

II.  Pertinent Law and Regulations

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including sensorineural hearing loss and tinnitus (as organic diseases of the nervous system), are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection on the merits, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

Under 38 U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304(d), service connection for a combat-related injury may be based on lay statements, alone, but these provisions do not absolve a claimant from the requirement of demonstrating current disability and a nexus to service, as to both of which competent medical evidence is generally required.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

III.  Discussion

A. Bilateral Hearing Loss

The Veteran's asserts that he was exposed to acoustic trauma while serving in Vietnam due to exposure to loud rocket explosions and gunfire.  His service personnel records show that he served in Vietnam and received the combat action ribbon.  Thus, the Board finds that his exposure to noise as he reports is consistent with the places, types, and circumstances of his service.  38 U.S.C.A. § 1154(b)

As noted above, under 38 C.F.R. § 3.385, for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 (1993).  

In this case, there is no evidence showing that the Veteran has met VA's definition of hearing loss "disability" at any time since his claim.  The Veteran's service treatment records are devoid of complaints or treatment for hearing problems and include an April 1968 "prequel" examination report showing normal hearing acuity of 5, -10, -5 and -10 decibels in the right ear and 0, -5, -5 and -10 decibels in the left ear at puretone threshold levels of 500, 1000, 2000, and 4000 Hertz, respectively. These records also include the Veteran's March 1970 separation examination report showing hearing acuity for the whispered and spoken voice of 15/15 in each ear.  

Similarly, the postservice medical evidence does not show that the Veteran presently has a hearing loss that falls within VA's definition of hearing loss "disability."  An audiological assessment conducted in June 2006 by a private audiologist revealed pure tone thresholds, in decibels, as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
30
25
LEFT
10
10
20
30
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and 100 percent in the left ear.

On the authorized VA audiological evaluation conducted in October 2006, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
25
25
25
LEFT
0
5
25
25
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and 100 percent in the left ear.  The examiner stated that the Veteran had hearing sensitivity within normal limits for compensable purposes.  He went on to state that it was reasonable to expect a shift in hearing sensitivity with combat noise exposure and that it appeared that claimed hearing impairment was at least as likely as not to be caused by noise exposure experiences while in the military.  

While the VA examiner in October 2006 relates the Veteran's claimed hearing impairment to noise exposure in service, he also notes that the Veteran had hearing sensitivity within normal limits for compensable purposes.  Simply put, the service and postservice medical evidence does not show that the Veteran had or presently has a hearing loss that falls within VA's definition of hearing loss "disability." 38 C.F.R. § 3.385.

Consequently, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.  Based on the objective findings in the VA and private examination reports, there are no audiometric findings which meet the criteria for service connection for hearing loss "disability" under 38 C.F.R. § 3.385, nor has the Veteran identified or submitted any medical evidence which shows any current hearing loss disability.  In fact, in written inquiry in June 2007, the Veteran stated that in light of the rule VA sent him regarding hearing impairment, he did not fit into the category classified as a "disability".  However, he went on to assert that tests had nonetheless confirmed that he had some degree of loss and inquired as to a possible 0% rating.  In this regard, the Board notes that before a Veteran can be properly rated for service-connected hearing impairment under VA's Schedule for Rating Disabilities, he must first be service connected for the disability that he claims.  In this case, as outlined above, the Veteran has not been found to have a hearing loss "disability"  as defined by VA regulation based on audiological findings.  Consequently, as service connection has not been established for hearing loss disability, the Veteran cannot be assigned a rating under VA's Schedule for Rating Disabilities.

The Veteran is certainly competent to report symptoms such as, for example, difficulty hearing, which is an easily recognizable symptom that comes through the senses.  In some cases, a layperson can even proffer a competent diagnosis of a disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  The Board finds that the determination of whether the Veteran has current hearing loss "disability" as defined by VA is not a matter susceptible to lay opinion.  VA requires specific audiometric and speech reception testing criteria to be met before the presence of a hearing loss "disability" is established, and it is not even remotely reasonable to conclude that a layperson can offer his or her opinion as to the level of puretone decibel loss or speech discrimination present.  Therefore, this is not a case in which the Veteran's lay opinions alone can suffice to establish the presence of a current disability.

In sum, the appeal as to this issue must be denied because the first essential criterion for a grant of service connection--competent evidence of the claimed disability--has not been met at any time since receipt of his claim.  38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).  Because the competent evidence neither supports the claims, nor is in relative equipoise in this matter, the benefit-of-the-doubt doctrine is not for application and the claim of entitlement to service connection for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b).

B. Tinnitus

Regarding tinnitus, the Veteran's asserts that he experienced tinnitus while serving in Vietnam due to exposure to loud rocket explosions and gunfire.  His service personnel records show that he served in Vietnam and received the combat action ribbon.  Thus, the Board finds that his exposure to noise as he reports is consistent with the places, types, and circumstances of his service, and that despite the lack of documentation of tinnitus in his service treatment records, he experienced tinnitus in service as he reports.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304.  Nonetheless, the requirements for establishing service connection also include a current disability and a nexus to service, both of which generally require competent medical evidence.  Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

In this case, the Veteran acknowledged in writing in February 2007 that while he had tinnitus at the time of "the event" in service, he did not presently have tinnitus.  He similarly reported at the VA examination in October 2006 that he did not have tinnitus.  Neither the June 2006 private audiologist nor the October 2006 VA examiner diagnosed the Veteran as having tinnitus.

As indicated above, Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. § 1110.  Thus, in the absence of proof of present tinnitus or of tinnitus at any point during the pendency of this appeal, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007).

Thus, the Veteran's claim for service connection for tinnitus cannot prevail for the simple reason that the evidence does not show that he has had tinnitus at any time since his claim.  38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 253 (1999).  Because the competent evidence neither supports the claim, nor is in relative equipoise in this matter, the benefit-of-the-doubt doctrine is not for application and the claim of entitlement to service connection for tinnitus must be denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
U. R. POWELL
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


